PER CURIAM.
Appellee’s motion to dismiss is treated by the court as a concession that in light of *650the prior order treating Macklin’s petition below as seeking mandamus relief, the trial court erred in thereafter dismissing the petition for failure to comply with venue requirements associated with proceedings in habeas corpus. In accordance therewith, the order dismissing Macldiris petition for improper venue is reversed, and the matter is remanded for further proceedings.
ERVIN, LAWRENCE and BROWNING, JJ., concur.